DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjeldsen et al. (US 2015/0065963 A1) in view of Holmquist (US 2012/0172815 A1).
With regard to claim 16, Kjeldsen discloses An injection device  (Fig. 1) comprising: a piston rod (800) for ejecting a dose of medicament from the injection device, the piston rod being arranged along a first longitudinal axis (see Fig 1 below); a housing (110)  having a second longitudinal axis (see Fig 1 below), wherein the first longitudinal axis is substantially parallel to and offset from the second longitudinal axis; and a drive assembly (500 and 700) including a first driver component part (500) arranged concentrically about the second longitudinal axis, the drive assembly capable of providing a force to the piston rod for ejecting the dose of medicament from the injection device ([0089]), wherein the drive assembly is rotationally drivable by a power reservoir (350), the power reservoir comprising a torsion spring (360) configured to be loaded by a user to set the dose of medicament to be ejected ([0096]). Kjeldsen further teaches a dose setting element (350) that interacts with the drive assembly (500, [0105]) and teaches the spring (560) is loaded and wound onto member 550 which, after release, is the spring comes wound around 600. Member 550 is configured to rotate via a gear wheel ([0109]) and stores the spring prior to release. 
However, Kjeldsen discloses that the spring is pre-wound during assembly ([0113]) and therefore does not explicitly teach that a user loads the torsion spring. (Though it may be argued that a user could be considered the assembly person, that someone that “uses” the device does load the spring prior to use of the device). 
Holmquist teaches similar type injection device (Fig. 2) using a torsion spring (28) for the delivery of a medication. A dose setting member is used to serve two functions, first set a dose and second to tension the spring ([0020]). Allowing a dose setting member to tension the spring allows for the device to be stored for longer periods of time without the risk of material deterioration and subsequent malfunctioning due to loaded springs ([0020]). Thus, while the mechanisms of Holmquist differ slightly to that of Kjeldsen, because Kjeldsen teaches all of the structural elements of the claims, and because the claimed structure must only be capable or able to be used in the recited fashion (“configured to be loaded” as well as “operable by a user to load the torsion spring”), the combination with the teachings of Holmquist could apply to Kjeldsen such that the dose setting member also tensions the spring operable by the user. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kjeldsen such that a dose setting element operable by a user loads the torsion spring as taught by Holmquist for the purpose of allowing the device to be stored for longer periods of time and eliminating the possibility of malfunction associated with loaded springs ([0020]). 

	

    PNG
    media_image1.png
    746
    463
    media_image1.png
    Greyscale

With regard to claim 17, Kjeldsen discloses wherein the drive assembly comprises a second driver component part (700) arranged on the first longitudinal axis.
With regard to claim 18, Kejeldsen discloses wherein the second driver component part is a drive tube (700 is a nut that surrounds the piston and thus could be considered a tube).
With regard to claim 19, Kjeldsen discloses wherein the drive tube engages and surrounds the piston rod (700 is a nut that surrounds the piston rod as shown in Fig. 1).
With regard to claim 20, Kjeldsen discloses wherein the piston rod is axially displaceable relative to the drive tube ([0089]).
With regard to claim 21, Kjeldsen discloses wherein the first driver component part (500) is a drive sleeve arranged on the second longitudinal axis (see Fig. 1).
With regard to claim 22, Kjeldsen discloses wherein the drive assembly is rotationally drivable by a power reservoir and is arranged to provide an axial force on the piston rod for ejecting the dose from the injection device ([0089], an actuator can be considered the power reservoir that exerts a driving force to the drive assembly).
With regard to claim 23, Kjeldsen discloses further comprising a clutch (c1).
With regard to claim 24, Kjeldsen discloses further comprising a cartridge holder (140) adapted to receive a cartridge (10).
With regard to claim 25, Kjeldsen discloses further comprising a cartridge (10), the cartridge being arranged around the first longitudinal axis (see Fig. 1).
With regard to claim 26, Kjeldsen discloses further comprising a medicament contained in the cartridge ([0081], drug filled cartridge).
With regard to claim 27, Kjeldsen discloses wherein the drive assembly comprises splines (709) which engage corresponding grooves of the piston rod (corresponding threads on the piston rod), and wherein the piston rod is arranged along the first longitudinal axis for an entire length of the piston rod (see Fig. 1). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783